Citation Nr: 1437885	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-49 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran had active service from November 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 videoconference hearing.  A transcript of the proceeding is associated with the record.  In September 2013, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of an electronic file known as VBMS.


FINDINGS OF FACT

1.  Prior to March 2010, the impairment from the Veteran's service-connected psychiatric disability most nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From March 2010, the impairment from the Veteran's service-connected psychiatric disability has most nearly approximated reduced reliability and productivity. 


CONCLUSION OF LAW

The service-connected psychiatric disability warrants a 30 percent rating prior to March 2010 and a 50 percent rating from March 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2009, prior to the initial adjudication of the claim.

The record also reflects that service treatment records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records have been obtained.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge and was afforded VA medical examinations in October 2009, January 2011, and January 2014.  The examination reports are adequate for rating purposes.  The examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability, and provided all information required for rating purposes.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of this claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

The Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)."    

A score of 31-40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 51 to 60 is assigned where there are moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers of co-workers).

A score of 61-70 is indicated where there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."   

A score of 71-80 is appropriate when, "If symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

During his October 2009 VA examination, the Veteran reported having a depressed mood due to his infertility.  He stated that he was in a relationship but that his prior marriage and subsequent relationships had ended due to his infertility.  He indicated that he gave up hobbies, such as martial arts, due to his physical problems and chess, due to his depressed mood.  He occasionally enjoyed going fishing.  He stated that he was not able to work due to a physical injury.  The examiner observed depressed mood but did not observe other abnormalities in mental status.  The examiner found that the Veteran appeared to isolate himself due to shame and embarrassment over his infertility.  The examiner opined that the Veteran exhibited moderate depression and assigned a GAF score of 59.  The examiner indicated that the Veteran's psychiatric symptoms would not prevent employment but that the Veteran's infertility had clearly impacted his quality of life leading to ongoing and consistent depressed mood.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decreases in work efficiency and ability to socialize as a consequence of the depressed mood, social avoidance, embarrassment, and shame.  The examiner stated that the Veteran's psychiatric symptoms do not impact his work abilities.

During an October 2009, VA mental health consultation the Veteran reported anger and sleep problems due to his infertility.  The provider noted dysthymic mood but found no evidence of major depressive disorder.  The Veteran's insight was described as fair.  The provider diagnosed depressive disorder, not otherwise specified (NOS), and assigned a GAF score of 60.  In December 2009, the provider documented somatic and anxiety problems related to depression concerns.  The Veteran reported severe emotional distress and insomnia.  The Veteran's medications were increased and a GAF score of 60 was assigned.

In March 2010, the Veteran reported continued problems sleeping and said he lacked motivation.  He was living with his fiancée.  The provider increased his medications and assigned a GAF score of 58.  In June 2010, the Veteran had a euthymic mood and stable affect.  A GAF score of 58 was assigned.  Another June 2010 record shows the Veteran was living with his fiancée and continued to have sleep problems.  The GAF score of 58 was continued while his medications were increased.  A September 2010 VA treatment record shows that the Veteran's medication was increased.  A GAF score of 56 was assigned.  A January 2011 VA treatment record shows a GAF score of 58 and indicates anger issues.

During his January 2011 VA examination, the Veteran reported being in a steady relationship for 10 years but that the relationship was struggling due to his erectile dysfunction, irritability, anger problems, and depression.  He said his mood had been terrible since the last VA examination and that he was easily bothered by things.  He described being extremely irritable and said his sleep was significantly impaired.  The examiner stated that the Veteran's report of worsening symptoms is corroborated by the clinical record which indicates that his psychiatrist increased his dosage of bupropion due to worsening mood symptoms.  The Veteran noted that his appetite fluctuated and that at times, he overate to calm himself.  He said he gained 30 pounds.  The examiner found that the clinical records confirmed a 20 pound weight gain since December 2009.  

The Veteran reported passive suicidal ideation but without intent.  His energy was diminished and he felt tired and run down most of the time.  Regarding recreational activities, the Veteran stated that he would socialize more if he were not depressed.  He occasionally went fishing by himself.  He said his low self-worth, depression, and irritability caused him to talk to everyone in a harsh manner and drive people away.  The examiner observed that the Veteran's mood was depressed and irritable with constricted affect.  The examiner found that the Veteran's symptoms of depression were moderate to severe and that he experienced the symptoms daily.  The examiner assigned a GAF score of 53 and stated that the Veteran's symptoms caused moderate to severe difficulties in social and emotional functioning.

During his August 2011 Board hearing, the Veteran testified that he had participated in informal therapy sessions with a reverend for about five years.  He reported that he and his first wife divorced in 1987 due to his infertility problems and said three subsequent relationships failed for the same reason.  He noted problems with his current relationship due to his erectile dysfunction.  He testified that his interests included fishing and watching television.  He said he still interacts with his daughter and goes to church when he is able.  He reported that he barely sleeps at night despite his medications.  He also reported anger issues and depression.  He noted that he stopped working due to his physical injuries and that his award from SSA was for his physical injuries.

January 2012 VA treatment records show that the Veteran's mood was euthymic with congruent affect.  He said he enjoyed watching television, fishing, playing chess, and spending time with friends and family.  He described his mood as "good."  He reported his energy was not as good as it used to be, but attributed this to his physical health.  He stated that his insomnia was not much of a problem.  The diagnosis was dysthymia.  The provider stated that the Veteran had a history of dysthymia but that his condition was stable and he had no symptoms of depression.

October 2012 VA treatment records document limited insight, limited response to treatment, inadequate coping skills, limited motivation for change, and noncompliance with some treatment or medication issues.  A GAF score of 56 was assigned.  In December 2012, the Veteran reported improvement in his overall mood.

In March 2013, VA providers assigned a GAF score of 58.  Objective symptoms were not documented.  In July 2013, the Veteran reported that his medications were not working but that he did not want to change medications or try other interventions.  He reported anger and irritability.  The provider assigned a GAF score range of 55 to 60.  October and November 2013 treatment records indicate a GAF score of 58.  In October, the Veteran's provider noted chronic symptoms, including anger and depression, and poor response to treatment.  In November, his mood was anxious and he reported continued sleep problems.  In December 2013, the Veteran explained to his provider that things had improved and that he no longer needed therapy.  His provider closed his case.

During the January 2014 VA examination, the Veteran reported increased irritability, fear of his verbal aggressiveness and anger turning physical, depressed mood, tearful moods, chronic sleep impairment, daytime fatigue, lack of motivation, social isolation, feelings of hopelessness, ruminative thoughts about not being able to have another child, male erectile dysfunction, loss of interest in sexual intimacy, and passive suicidal ideation.  He also reported loss of interest in formerly pleasurable activities such as fishing; however, he still goes fishing when the weather permits.  He also played chess online.

The examiner noted that the Veteran had remarried in April 2013 and that he lived with his wife and her seven children.  The Veteran reported that his marriage was strained due to the lack of sexual intimacy.  He stated that he felt inadequate, which contributed to his depression and erectile dysfunction.  He found it difficult to be around his wife's children because it reminded him that he was unable to have his own.  However, he noted that her kids considered him their father since he had been with their mother for eleven years.  He had a positive relationship with his biological daughter.

The examiner noted that in December 2013, the Veteran reported to his provider that things had improved and he no longer needed therapy.  His provider closed his case.  The Veteran explained to the examiner that he did not think things had improved but he did not want to continue discussing his marriage in individual therapy.

The examiner observed depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner found that the Veteran experiences social impairment due to his depression, anger, irritability, marital strain, social isolation, and loss of interest in pleasurable activities.  The examiner stated that the Veteran's symptoms of irritability, verbal aggressiveness, and preference for social isolation could affect his chances for employment in some occupational settings, such as team-oriented careers that have high frequency of customer contact.  The examiner indicated that the Veteran's current unemployment is due to physical limitations and observed that while he has some meaningful relationships, he is irritable, verbally aggressive, and socially withdrawn.

The examiner opined that the Veteran's major depressive disorder is moderate and causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 56 to 60 for moderate symptoms.  In December 2014, a GAF score of 56 was assigned; however, objective symptoms were not noted.

The Board has reviewed all of the evidence and finds that a rating in excess of 30 percent is not warranted prior to March 2010.  Prior to March 2010, the Veteran's GAF scores were 59 to 60, indicating moderate symptoms.  More importantly, the October 2009 examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decreases in work efficiency and ability to socialize as a consequence of the depressed mood, social avoidance, embarrassment, and shame.  The examiner specifically found that the Veteran's psychiatric symptoms did not impact his work abilities and the Veteran did not contend otherwise.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted prior to March 2010.

The Board finds that a 50 percent rating is warranted from March 2010.  VA treatment records show that the Veteran's symptoms worsened and required an increase in his medication in March 2010.  This finding is confirmed in the January 2011 VA examination report.

A rating in excess of 50 percent is not warranted for any period because while the GAF scores assigned since March 2010 indicate some fluctuation in the severity of the Veteran's symptoms, his symptoms have not caused occupational and social impairment that more nearly approximates deficiencies in most areas than reduced reliability and productivity.  The January 2011 VA examiner found that the Veteran's symptoms caused moderate to severe difficulties in social and emotional functioning but did not impair occupational functioning.  The Board notes that the Veteran reported passive suicidal ideation; however, this symptom alone does not establish the degree of social and occupational impairment required for a higher rating.  Further, subsequent treatment records also fail to support the assignment of a rating in excess of 50 percent.  October 2012 records show symptoms classified as moderate, including limited insight, inadequate coping skills, and limited motivation for change, and while treatment records from 2013 indicate sleep impairment, anger, irritability, anxiousness and depression.  Most of these symptoms are listed under the criteria for a 30 percent rating, thus, at most, the records support the 50 percent rating.

Finally, the January 2014 VA examiner observed depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner stated that the Veteran has social impairment due to his depression, anger, irritability, marital strain, social isolation, and loss of interest in pleasurable activities and that his symptoms of irritability, verbal aggressiveness, and preference for social isolation could affect his chances for employment in some occupational settings, such as team-oriented careers that have high frequency of customer contact.  These objective symptoms coupled with the Veteran's reported symptoms of chronic sleep impairment, daytime fatigue, lack of motivation, ruminative thoughts about not being able to have another child, and loss of interest in formerly pleasurable activities are not of the severity to result in occupational and social impairment with deficiencies in most areas.  Again, while the examiner noted suicidal ideation, a symptom listed under the criteria for a 70 percent rating, the Veteran's numerous other symptoms are included under the criteria for at most, a 50 percent disability rating.  Simply, the Veteran's disability picture as a whole does not show occupational and social impairment that more nearly approximates the deficiencies in most areas required for a higher rating. 

In summary, the Board finds that the Veteran's symptoms worsened as of March 2010 and accordingly, the Board finds that a 50 percent rating is warranted from that period.  To this extent, the appeal is granted.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

The Board having determined that the Veteran's service-connected depressive disorder warrants a 30 percent rating prior to March 2010 and a 50 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


